 



EXHIBIT 10. A

EXECUTION COPY

El Paso Corporation

4.99% Convertible Perpetual Preferred Stock

PURCHASE AGREEMENT

April 11, 2005

Banc of America Securities LLC
Deutsche Bank Securities Inc.
Citigroup Global Markets Inc.
Credit Suisse First Boston LLC
J.P. Morgan Securities Inc.
Merrill Lynch, Pierce, Fenner & Smith Incorporated
Morgan Stanley & Co. Incorporated
Goldman, Sachs & Co.
ABN AMRO Rothschild LLC
BNP Paribas Securities Corp.
HVB Capital Markets, Inc.
Scotia Capital (USA) Inc.
SG Americas Securities, LLC
Fortis Securities LLC

c/o

Banc of America Securities LLC
9 West 57th Street
New York, New York 10019

and

Deutsche Bank Securities Inc.
60 Wall Street
New York, New York 10005

Ladies and Gentlemen:

      El Paso Corporation, a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions contained herein, to issue and sell to the

 



--------------------------------------------------------------------------------



 



several initial purchasers named in Schedule I hereto (the “Initial Purchasers”)
750,000 shares of its 4.99% Convertible Perpetual Preferred Stock, par value
$0.01 per share and liquidation preference $1,000 per share, which shall have
the rights, powers and preferences set forth in the Certificate of Designations
(the “Certificate of Designations”) of 4.99% Convertible Perpetual Preferred
Stock (the “Firm Securities”). The Company also proposes to issue and sell at
the option of Banc of America Securities LLC and Deutsche Bank Securities Inc.
an additional 150,000 shares of its 4.99% Convertible Perpetual Preferred Stock
(the “Option Securities” and together with the Firm Securities, the
“Securities”) as set forth below.

      The Securities will be convertible into shares of common stock of the
Company, par value $3.00 per share (“Common Stock”), in the manner described in
the Certificate of Designations. The shares of Common Stock into which the
Securities may be converted are referred to herein as the “Underlying
Securities”.

      The sale of the Securities and the Underlying Securities will be made
without registration under the Securities Act of 1933, as amended (the
“Securities Act”), in reliance on applicable exemptions from the registration
requirements of the Securities Act. The Initial Purchasers have advised the
Company that the Initial Purchasers will offer and sell the Securities purchased
by them hereunder (the “Offering”) in accordance with Section 3 hereof as soon
as they deem advisable.

      In connection with the Offering, the Company has prepared (i) a
preliminary Offering Memorandum, dated April 5, 2005 (including the information
incorporated by reference therein, the “April 5, 2005 Offering Memorandum”),
(ii) a preliminary Offering Memorandum, dated April 8, 2005 (including the
information incorporated by reference therein, and together with the April 5,
2005 Offering Memorandum, the “Preliminary Offering Memorandum”), and (iii) a
final Offering Memorandum, dated April 11, 2005 (including the information
incorporated by reference therein, the “Offering Memorandum”). Each of the
Preliminary Offering Memorandum and the Offering Memorandum sets forth or
incorporates by reference certain information regarding the Company, the
Securities and the Underlying Securities. The Company hereby confirms that it
has authorized the use of the Preliminary Offering Memorandum and the Offering
Memorandum, and any amendment or supplement thereto, in connection with the
Offering. Unless stated to the contrary, all references herein to the Offering
Memorandum are to the Offering Memorandum at the date thereof and are not meant
to include any amendment or supplement, or any information incorporated by
reference therein subsequent to the date thereof, and any references herein to
the terms “amend”, “amendment” or “supplement” with respect to the Offering
Memorandum shall be deemed to refer to and include any information filed under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), subsequent
to the date of the Offering Memorandum which is incorporated by reference
therein.

2



--------------------------------------------------------------------------------



 



      In connection with the Offering , the Company also proposes to enter into
a Registration Rights Agreement, to be dated as of the Closing Date (as defined
in Section 2(a) hereof), between the Company and the Initial Purchasers (the
“Registration Rights Agreement”).

      In consideration of the mutual agreements contained herein and of the
interests of the parties in the transactions contemplated hereby, the parties
hereto agree as follows:

      1. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

      The Company represents and warrants to each Initial Purchaser as follows:

      (a) the Company has been duly incorporated and is an existing corporation
in good standing under the laws of the State of Delaware, with the corporate
power and authority to own its properties and conduct its business as described
in the Offering Memorandum; each of the subsidiaries of the Company set forth in
Schedule III hereto (each, a “Significant Subsidiary” and collectively, the
“Significant Subsidiaries”), has been duly incorporated or formed, as the case
may be, and is an existing corporation, limited liability company or limited
partnership in good standing under the laws of the jurisdiction of its
incorporation or formation, as the case may be, with the corporate or other
power and authority to own its properties and conduct its business as described
in the Offering Memorandum; and each of the Company and its Significant
Subsidiaries is duly qualified to transact business as a foreign corporation,
limited liability company or limited partnership in good standing in all other
jurisdictions in which the conduct of its business requires such qualification,
except to the extent that the failure to be so qualified would not have a
material adverse effect on the financial condition, business, properties or
results of operations of the Company and its subsidiaries, taken as a whole (a
“Material Adverse Effect”);

      (b) the outstanding equity interests of each of its Significant
Subsidiaries have been duly authorized and validly issued, are fully paid and
non-assessable (other than the shares of Series A Preferred Stock of El Paso
Tennessee Pipeline Co.) and are owned by the Company or another subsidiary of
the Company free and clear of all liens, claims, or adverse interests of any
nature, except for the equity interests of ANR Pipeline Company, El Paso Natural
Gas Company and Tennessee Gas Pipeline Company that are pledged pursuant to that
certain Amended and Restated Security Agreement, dated as of November 23, 2004,
among the Company and the other parties thereto;

3



--------------------------------------------------------------------------------



 



      (c) the Securities have been duly and validly authorized by all necessary
corporate action on the part of the Company and, when issued and delivered
against payment therefor in accordance with the terms of this Agreement and the
Certificate of Designations, the Securities will be validly issued, fully paid
and non-assessable, will not be subject to any preemptive or similar rights, and
will be convertible at the option of the holders thereof into the Underlying
Securities in accordance with the Certificate of Designations;

      (d) the outstanding shares of capital stock of the Company have been duly
authorized and validly issued and are fully paid and non-assessable; none of the
outstanding shares of capital stock of the Company was issued in violation of
any preemptive or similar rights of any stockholder of the Company; the
Underlying Securities have been duly authorized and reserved, and when issued
and delivered upon conversion of the Securities will be validly issued, fully
paid and non-assessable; and no preemptive or similar rights of stockholders
exist with respect to any of the Underlying Securities;

      (e) this Agreement has been duly authorized, executed and delivered by the
Company, and the Company has full corporate power and authority to authorize,
issue and sell the Securities as contemplated by this Agreement;

      (f) the Certificate of Designations has been duly authorized by the
Company and will be filed with the Secretary of State of the State of Delaware
on or before the Closing Date; and the Certificate of Designations conforms in
all material respects to the description thereof contained in the Offering
Memorandum;

      (g) the Registration Rights Agreement has been duly authorized by the
Company and, when duly executed and delivered by the Company and assuming due
authorization, execution and delivery thereof by the other parties thereto, will
constitute a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except to the extent that enforcement
thereof may be limited by (i) the effects of bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws
relating to or affecting creditors’ rights generally, (ii) general equitable
principles (whether considered in a proceeding in equity or at law) and (iii) an
implied covenant of good faith and fair dealing; and the Registration Rights
Agreement conforms to the description thereof contained in the Offering
Memorandum in all material respects.

      (h) the Company has an authorized capitalization as set forth in the
Offering Memorandum; and all of the Underlying Securities conform

4



--------------------------------------------------------------------------------



 



to the description thereof contained in the Offering Memorandum in all material
respects;

      (i) except, in each case, as described in the Offering Memorandum or as
disclosed in the Company’s public filings pursuant to the Securities Act or the
Exchange Act, there are no outstanding securities of the Company convertible
into, exchangeable for or evidencing the right to purchase or subscribe for any
shares of capital stock of the Company and there are no outstanding or
authorized options, warrants or rights of any character obligating the Company
to issue any shares of its capital stock or any securities convertible or
exchangeable into or evidencing the right to purchase or subscribe for any
shares of such stock;

      (j) the documents incorporated by reference in each of the Preliminary
Offering Memorandum and the Offering Memorandum, when they became effective or
at the time they were or hereafter are filed with the Securities and Exchange
Commission (the “Commission”), conformed, or will conform, in all material
respects with the Exchange Act and the applicable rules and regulations of the
Commission thereunder and, when read together with the other information in the
Preliminary Offering Memorandum or the Offering Memorandum (each, as amended or
supplemented, if applicable), as the case may be, at the Closing Date (as
defined in Section 2(a) hereof) and at the Option Closing Date (as defined in
Section 2(b) hereof), as the case may be, do not and will not include any untrue
statement of a material fact and do not and will not omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading;

      (k) each of the Preliminary Offering Memorandum, the Offering Memorandum
and any amendment or supplement thereto, if applicable, at the Closing Date and
at the Option Closing Date, as the case may be, do not and will not include any
untrue statement of a material fact and do not and will not omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that the Company makes no representation or
warranty as to statements in or omissions from the Preliminary Offering
Memorandum, the Offering Memorandum or any amendment or supplement thereto made
in reliance upon and in conformity with written information relating to the
Initial Purchasers furnished to the Company by the Initial Purchasers
specifically for use therein, it being understood and agreed that the only such
information is that described as such in Section 7(b) hereof; and provided,
further, that this Section 1(k) shall not apply to any untrue statement of a
material fact in, or any omission of a material fact from, the Preliminary
Offering Memorandum to the extent such misstatement or omission is corrected in
the Offering Memorandum;

5



--------------------------------------------------------------------------------



 



      (l) the financial statements incorporated by reference in the Offering
Memorandum present fairly in all material respects the consolidated financial
position of the Company and its consolidated subsidiaries as of the dates shown
and their results of operations and cash flows for the periods shown and, except
as otherwise disclosed in the Offering Memorandum, such consolidated financial
statements have been prepared in conformity with generally accepted accounting
principles in the United States applied on a consistent basis;

      (m) PricewaterhouseCoopers LLP, who have certified certain of the
financial statements included or incorporated by reference in the Offering
Memorandum, are independent public accountants as required by the Securities Act
and the applicable rules and regulations thereunder;

      (n) except as disclosed in the Offering Memorandum and the documents
incorporated by reference therein, there are no pending actions, suits or
proceedings against or affecting the Company, any of its Subsidiaries or any of
their respective properties that, if determined adversely to the Company or any
of its Significant Subsidiaries would, individually or in the aggregate, have a
Material Adverse Effect, or would materially and adversely affect the ability of
the Company to perform its obligations under this Agreement or the Registration
Rights Agreement, or which are otherwise material in the context of the sale of
the Securities; and no such actions, suits or proceedings are, to the Company’s
knowledge, threatened or contemplated;

      (o) except as disclosed in the Offering Memorandum, the Company and its
Significant Subsidiaries have good and indefeasible title to all real properties
and all other properties and assets owned by them, in each case free from liens,
encumbrances and defects that would materially affect the value thereof or
materially interfere with the use made or to be made thereof by them; and,
except as disclosed in the Offering Memorandum, the Company and its Significant
Subsidiaries hold any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or to be made thereof by them;

      (p) except as disclosed in the Offering Memorandum, since the date of the
latest audited financial statements incorporated by reference in the Offering
Memorandum, there has been no material adverse change, or any development or
event involving a prospective material adverse change, in the financial
condition, business, properties, results of operations or prospects of the
Company and its subsidiaries, taken as a whole (a “Material Adverse Change”);

      (q) neither the Company nor any of its Significant Subsidiaries is or,
with the giving of notice or lapse of time or both, will be, (i) in

6



--------------------------------------------------------------------------------



 



violation of its charter, bylaws or similar organizational documents, (ii) in
default in the performance of any obligation, agreement, covenant or condition
contained in any indenture, mortgage, lease or other agreement or instrument
that is material to the Company and its subsidiaries, taken as a whole, or to
which the Company or any Significant Subsidiary or their respective properties
are bound (collectively, “Contracts”), (iii) in default in the performance of
any obligation, agreement, covenant or condition contained in the $3,000,000,000
Amended and Restated Credit Agreement, dated as of November 23, 2004, among the
Company, certain subsidiaries of the Company party thereto and the lenders party
thereto (the “Credit Agreement”), and except in the case of the foregoing clause
(ii) for any such defaults as would not, individually or in the aggregate, have
in a Material Adverse Effect;

      (r) the execution, delivery and performance by the Company of this
Agreement and the Registration Rights Agreement, the issuance and sale of the
Securities to the Initial Purchasers by the Company pursuant to this Agreement,
the issuance by the Company of the Underlying Securities, and the Company’s
compliance with the Certificate of Designations will not result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
(i) any statute, rule, regulation or order of any governmental agency or body or
any court, domestic or foreign, having jurisdiction over the Company or any
Significant Subsidiary or any of their properties, (ii) any Contract, (iii) the
Credit Agreement, or (iv) the charter, bylaws or similar organizational
documents of the Company or any such Significant Subsidiary, except in the case
of the foregoing clauses (i) and (ii) for any such breaches or violations as
would not, individually or in the aggregate, have a Material Adverse Effect or
adversely affect the transactions contemplated by this Agreement or the
Registration Rights Agreement in any material respect;

      (s) the Company and each of its Significant Subsidiaries hold all material
licenses, certificates and permits from governmental authorities which are
necessary to the conduct of their businesses, except as would not, individually
or in the aggregate, have a Material Adverse Effect;

      (t) neither the Company nor, to the Company’s knowledge, any of its
affiliates, has taken or may take, directly or indirectly, any action intended
to cause or result in the stabilization or manipulation of the price of the
Securities;

      (u) except for (i)the filing of the Shelf Registration Statement (as such
term is defined in the Registration Rights Agreement), (ii) the filing of the
Certificate of Designations with the Delaware Secretary of State, (iii) the
Commission’s declaration that the Shelf Registration Statement has been declared
effective, (iv) compliance with the rules and

7



--------------------------------------------------------------------------------



 



regulations of the National Association of Securities Dealers, Inc. (the “NASD”)
and (v) such actions as shall be required or advisable to qualify the Securities
under state securities or “Blue Sky” laws, no consent, approval, authorization
or order of, or filing or registration with, any court or governmental agency or
body is required for the execution, delivery and performance by the Company of
this Agreement and the Registration Rights Agreement and the consummation of the
transactions contemplated hereby or thereby;

      (v) the Company is not and, after giving effect to the Offering, the sale
of the Securities and the application of the net proceeds therefrom, will not be
an “investment company” as such term is defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”) and the applicable rules and
regulations thereunder;

      (w) except as disclosed in the Company’s Annual Report on Form 10-K/A for
the year ended December 31, 2004, the Company is not aware of any (i) failure on
its part to maintain effective disclosure controls and procedures and internal
control over financial reporting, each as defined in Rule 13a-15 under the
Exchange Act, (ii) material weakness (as described in Auditing Standard No. 2
promulgated by the Public Company Accounting Oversight Board) in the Company’s
internal control over financial reporting (whether or not remediated) or
(iii) change in the Company’s internal control over financial reporting that has
materially adversely affected, or is reasonably likely to materially adversely
affect, the Company’s internal control over financial reporting;

      (x) except as disclosed in the Offering Memorandum or the documents
incorporated by reference therein, neither the Company nor any of its
subsidiaries is in violation of any statute, rule, regulation, decision or order
of any governmental agency or body or any court, domestic or foreign, relating
to the use, disposal or release of hazardous or toxic substances, the protection
or restoration of the environment or human exposure to hazardous or toxic
substances (collectively, “environmental laws”), owns or operates or, to the
knowledge of the Company, previously owned or operated any real property
contaminated with any substance that is subject to any environmental laws, or is
liable for any off-site disposal or contamination pursuant to any environmental
laws, except for any such violations, contaminations, liabilities or claims as
would not, individually or in the aggregate, have a Material Adverse Effect;

      (y) the Company and each of its Significant Subsidiaries carry, or are
covered by, insurance in such amounts and covering such risks as is adequate for
the conduct of their respective businesses and the value of their respective
properties and as is customary for companies engaged in

8



--------------------------------------------------------------------------------



 



similar businesses, except as would not, individually or in the aggregate, have
a Material Adverse Effect;

      (z) there are no business relationships or related-party transactions
involving the Company or any of its subsidiaries or any other person required to
be described by the Company in its Annual Report on Form 10-K/A for the year
ended December 31, 2004 pursuant to Item 404 of Regulation S-K under the
Securities Act which have not been described as required;

      (aa) neither the Company, nor any of its affiliates (as defined in Rule
501(b) of Regulation D under the Securities Act, each, an “Affiliate”), nor any
person acting on its or their behalf has, directly or indirectly, made offers or
sales of any security (as defined in the Securities Act), or solicited offers to
buy any security, under circumstances that would require the registration of the
Securities or the Underlying Securities under the Securities Act;

      (bb) none of the Company or any of its subsidiaries (other than the
Initial Purchasers in connection with the transactions contemplated by this
Agreement, about which no representation is made by the Company) has, directly
or through any agent, sold, offered for sale, solicited offers to buy or
otherwise negotiated in respect of, any “security” (as defined in the Securities
Act) that is or will be integrated with the sale of the Securities or the
Underlying Securities in a manner that would require registration under the
Securities Act of the Securities or the Underlying Securities;

      (cc) neither the Company, nor any of its Affiliates, nor any person acting
on its or their behalf has engaged in any form of general solicitation or
general advertising (as those terms are used in Rule 502(c) of Regulation D
under the Securities Act) in connection with any offer or sale of the Securities
or the Underlying Securities;

      (dd) the Securities satisfy the eligibility requirements of
Rule 144A(d)(3) under the Securities Act;

      (ee) the Company is subject to and in compliance with the reporting
requirements of Section 13 or Section 15(d) of the Exchange Act;

      (ff) the purchase and sale of the Securities pursuant hereto (including
the Initial Purchasers’ proposed offering of the Securities on the terms and in
the manner set forth in the Offering Memorandum and Section 3 hereof) and the
conversion of the Securities into the Underlying Securities in accordance with
the terms of the Certificate of Designations is exempt from the registration
requirements of the Securities Act;

9



--------------------------------------------------------------------------------



 



      (gg) the Company is in compliance with Section 402 of the Sarbanes-Oxley
Act of 2002, as it relates to loans, in all material respects and has made all
certifications required to be made pursuant to Section 302 and Section 906 of
such Act; and

      (hh) no holder of securities of the Company (other than the Registrable
Securities (as defined in the Registration Rights Agreement)) will be entitled
to have such securities registered under the registration statements required to
be filed by the Company pursuant to the Registration Rights Agreement.

      2. PURCHASE, SALE AND DELIVERY OF THE SECURITIES.

      (a) On the basis of the representations, warranties and covenants herein
contained, and subject to the conditions herein set forth, the Company agrees to
issue and sell to the several Initial Purchasers, and each Initial Purchaser
agrees, severally and not jointly, to purchase from the Company the Firm
Securities set forth opposite each Initial Purchaser’s name in Schedule I hereto
at a purchase price of $965.00 per share (the “Purchase Price”). Each Security
will be convertible into shares of Common Stock in the manner provided in the
Certificate of Designations and at the conversion rate set forth in the
Certificate of Designations (the “Conversion Rate”), which Conversion Rate is
subject to adjustment in certain events as provided in the Certificate of
Designations. Delivery of and payment for the Firm Securities shall be made at
the offices of Davis Polk & Wardwell, 450 Lexington Avenue, New York, New York
10017 at 9:30 A.M., New York City time, on the fourth full business day
following the date of this Agreement, or at such other place, time or date not
later than five business days following the date of this Agreement as the
Initial Purchasers and the Company may agree upon. Such time and date of
delivery against payment are herein referred to as the “Closing Date”. As used
herein, “business day” means a day on which the New York Stock Exchange is open
for trading and on which banks in New York are open for business and are not
permitted by law or executive order to be closed.

      (b) In addition, on the basis of the representations and warranties herein
contained and subject to the terms and conditions herein set forth, the Company
hereby grants an option to Banc of America Securities LLC and Deutsche Bank
Securities Inc. (“the Representatives”) to purchase, severally and not jointly,
for their own respective accounts, the Option Securities at the Purchase Price
set forth in Section 2(a) hereof. The option granted hereby may be exercised in
whole or in part by giving written notice (i) at any time before the Closing
Date and (ii) at any time and from time to time within 30 days after the date of
this Agreement by the Representatives to the Company, setting forth the number
of Option Securities as to which the Representatives are exercising the option
and

10



--------------------------------------------------------------------------------



 



the time and date for delivery of and payment for such Option Securities. The
time and date for delivery of and payment for such Option Securities shall be
determined by the Representatives but shall not be later than ten full business
days after the exercise of such option, nor in any event prior to the Closing
Date (such time and date being herein referred to as the “Option Closing Date”).
If the date of exercise of the option is two or more days before the Closing
Date, the notice of exercise shall set the Closing Date as the Option Closing
Date. The Representatives may cancel such option at any time prior to its
expiration by giving written notice of such cancellation to the Company. On each
Option Closing Date, each Representative agrees, severally and not jointly, to
purchase one-half of the total number of Option Securities to be purchased on
such Option Closing Date.

      3. OFFERING BY THE INITIAL PURCHASERS.

      (a) It is understood that the Initial Purchasers will offer and sell the
Securities in accordance with this Section as soon as the Initial Purchasers
deem it advisable to do so. The Securities are to be initially offered at an
offering price of $975.00 per share. The Initial Purchasers may from time to
time thereafter change the price and other selling terms.

      (b) Each of the Initial Purchasers and its selling affiliates represents
and warrants to the Company that it is an accredited investor within the meaning
of Regulation D under the Securities Act.

      (c) Each Initial Purchaser understands and acknowledges that the
Securities and the Underlying Securities have not been and will not be
registered under the Securities Act (except as contemplated by the Registration
Rights Agreement) and may not be offered or sold, except in compliance with the
registration requirements of the Securities Act or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act. Accordingly, each Initial Purchasers agrees that it will offer
and sell the Securities only to persons that it reasonably believes to be
qualified institutional buyers as defined in Rule 144A under the Securities Act.

      (d) Each Initial Purchaser agrees that neither it nor any person acting on
its behalf has engaged or will engage in any form of general solicitation or
general advertising (as those terms are used in Rule 502(c) of Regulation D
under the Securities Act) in connection with any offer or sale of the
Securities.

      4. COVENANTS OF THE COMPANY.

      The Company covenants and agrees with the Initial Purchasers that:

11



--------------------------------------------------------------------------------



 



      (a) The Company will furnish to the Initial Purchasers and counsel for the
Initial Purchasers, without charge, until the earlier of (x) nine months after
the date hereof and (y) the completion of the resale of the Securities by the
Initial Purchasers (as notified by the Initial Purchasers to the Company), as
many copies of the Preliminary Offering Memorandum and Offering Memorandum, any
documents incorporated by reference therein and any supplements or amendments
thereto as they may reasonably request.

      (b) The Company will not amend or supplement the Offering Memorandum,
other than by filing documents under the Exchange Act which are incorporated by
reference therein, unless the Initial Purchasers previously have been advised of
and furnished with a copy of such amendment or supplement within a reasonable
period of time prior to the date of such amendment or supplement and the Initial
Purchasers shall have given their consent to such amendment or supplement. If,
prior to the date on which all of the Securities have been sold by the Initial
Purchasers, any event shall occur as a result of which the Initial Purchasers
reasonably conclude that any amendment or supplement to the Offering Memorandum
is necessary in order to correct a material misstatement in or omission from the
Offering Memorandum (or is necessary to comply with applicable law or to make
the statements therein, in the light of the circumstances under which they were
made, not misleading), then the Company shall use its commercially reasonable
efforts forthwith to prepare and furnish, at the expense of the Company, an
appropriate amendment or supplement. The Company will advise the Initial
Purchasers of the time when any amendment or supplement to the Offering
Memorandum has been made or when any document filed under the Exchange Act which
is incorporated by reference in the Offering Memorandum has been filed with the
Commission and will provide evidence satisfactory to the Initial Purchasers of
each such amendment, supplement or filing.

      (c) The Company will cooperate with the Initial Purchasers in endeavoring
to qualify the Securities for sale under the securities laws of such
jurisdictions as the Initial Purchasers may reasonably have designated in
writing and will make such applications, file such documents and furnish such
information as may be reasonably required for that purpose; provided that the
Company shall not be required to (i) qualify as a foreign corporation or to file
a general consent to service of process in any jurisdiction where it is not now
so qualified or required to file such a consent or (ii) subject itself to
taxation in respect of doing business in any jurisdiction where it is not
currently subject to taxation.

      (d) The Company will not, without the prior written consent of the
Representatives, directly or indirectly offer, sell, pledge, contract to sell
(including any short sale), grant any option to purchase or otherwise

12



--------------------------------------------------------------------------------



 



dispose of any shares of Common Stock or enter into any Hedging Transaction (as
defined below) relating to the Common Stock for a period from the date hereof
until and including the date that is 90 days after the date of the Offering
Memorandum. “Hedging Transaction” means any short sale (whether or not against
the box) or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any security (other than a
broad-based market basket or index) that includes, relates to or derives any
significant part of its value from the Common Stock. The foregoing sentence
shall not apply to (i) the Securities to be sold hereunder, (ii) the issuance by
the Company of shares of Common Stock upon conversion of the Securities pursuant
to the terms of the Certificate of Designations, (iii) shares of capital stock
issued pursuant to stock option and other compensatory arrangements existing on
the date of the Offering Memorandum, and (iv) the sale by the Company’s pension
plan of up to 4,572,128 shares of Common Stock after the filing by the Company
of its Quarterly Report on Form 10-Q for the quarter ended March 31, 2005.

      (e) The Company will not, nor will it permit any of its controlled
affiliates to, resell any Securities that have been acquired by any of them.

      (f) Except as contemplated by the Registration Rights Agreement, none of
the Company, any of its controlled affiliates or any person acting on its behalf
will, directly or indirectly, make offers or sales of any security, or solicit
offers to buy any security, under circumstances that would require the
registration of the Securities or the Underlying Securities under the Securities
Act.

      (g) None of the Company, any of its controlled affiliates or any person
acting on its behalf will engage in any form of general solicitation or general
advertising (as those terms are used in Rule 502(c) of Regulation D under the
Securities Act) in connection with any offer or sale of the Securities in the
United States.

      (h) So long as any of the Securities or the Underlying Securities are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which it is not subject
to or in compliance with Section 13 or 15(d) of the Exchange Act or exempt from
such reporting requirements pursuant to and in compliance with Rule 12g3-2(b)
under the Exchange Act, provide to each holder of such restricted securities and
to each prospective purchaser (as designated by such holder) of such restricted
securities, upon the request of such holder or prospective purchaser, any
information required to be provided by Rule 144A(d)(4) under the Securities Act.
This covenant is intended to be for the benefit of the holders, and the

13



--------------------------------------------------------------------------------



 



prospective purchasers designated by such holders, from time to time of such
restricted securities.

      (i) The Company will cooperate with the Initial Purchasers and use its
commercially reasonable efforts to arrange to have the Securities be designated
by the Nasdaq Stock Market, Inc. as PORTAL-eligible securities in accordance
with the rules and regulations of the NASD.

      (j) The Company will use its commercially reasonable efforts to cause the
Underlying Securities to be approved for supplemental listing on the New York
Stock Exchange on or prior to the Closing Date and to ensure that the Underlying
Securities remain authorized for listing following the Closing Date.

      (k) The Company shall apply the net proceeds of its sale of the Securities
in the manner set forth under the caption “Use of Proceeds” in the Offering
Memorandum.

      (l) The Company shall not invest, or otherwise use, the net proceeds
received by the Company from its sale of the Securities in such a manner as
would require the Company to register as an “investment company” under the
Investment Company Act.

      (m) The Company will not take, directly or indirectly, any action designed
to cause or result in, or that has constituted or might reasonably be expected
to constitute, the stabilization or manipulation of the price of the Common
Stock.

      (n) Until the earlier of (x) the three-year anniversary of the Closing
Date and (y) the date that no Securities remain outstanding, the Company will
furnish to the Representatives and, upon request, and to the extent not
available through the Commission’s EDGAR system, to each of the other Initial
Purchasers, as soon as practicable after the end of each fiscal year, a copy of
the Company’s annual report to stockholders for such year; and the Company will
furnish to the Representatives and, upon request, and to the extent not
available through the Commission’s EDGAR system, to each of the other Initial
Purchasers, as soon as available, a copy of each report and any definitive proxy
statement of the Company filed with the Commission under the Exchange Act or
mailed to holders of the Securities or any securities of the Company that have
been registered under Section 12 of the Exchange Act.

      5. COSTS AND EXPENSES.

            The Company will pay all costs, expenses and fees incident to the
performance of its obligations under this Agreement, including, without limiting
the generality of the foregoing, the following: accounting fees of the Company;

14



--------------------------------------------------------------------------------



 



the fees and disbursements of counsel for the Company; the cost of printing and
delivering to, or as reasonably requested by, the Initial Purchasers copies of
the Preliminary Offering Memorandum and the Offering Memorandum and any
supplements or amendments thereto and the printing and production of all other
documents connected with the transactions contemplated herein (including this
Agreement, the Certificate of Designations, the Registration Rights Agreement
and any other related agreements); the listing fee of the New York Stock
Exchange; the expenses arising from having the Securities designated as eligible
for trading in the PORTAL market; the expenses associated with the preparation,
issuance and delivery to the Initial Purchasers of the Securities; and the
expenses, including the reasonable fees and disbursements of counsel for the
Initial Purchasers, incurred in connection with the qualification of the
Securities under state securities or “Blue Sky” laws. The Company shall not,
however, be required to pay for any of the Initial Purchasers’ expenses (other
than those related to qualification under state securities or “Blue Sky” laws)
except that, if this Agreement shall not be consummated because the conditions
in Section 6 hereof are not satisfied, or because this Agreement is terminated
by the Initial Purchasers pursuant to Section 9 hereof, or by reason of any
failure, refusal or inability on the part of the Company to perform any
undertaking or satisfy any condition of this Agreement or to comply with any of
the terms hereof on their part to be performed, unless such failure, refusal or
inability is due primarily to the default or omission of the Initial Purchasers,
the Company shall reimburse the Initial Purchasers for their reasonable
out-of-pocket expenses, including fees and disbursements of Davis Polk &
Wardwell, counsel for the Initial Purchasers, reasonably incurred in connection
with investigating, marketing and proposing to market the Securities or in
contemplation of performing their obligations hereunder; but the Company shall
not in any event be liable to the Initial Purchasers for damages on account of
loss of anticipated profits from the sale by the Initial Purchasers of the
Securities. Subject to the preceding sentence, each party, including the
Company, on the one hand, and the Initial Purchasers, on the other, will pay its
own expenses in connection with attending or hosting meetings with prospective
purchasers of the Securities from the Initial Purchasers, including the costs
attributable to the use of a private airplane to attend such meetings to the
extent one is so used.

      6. CONDITIONS OF OBLIGATIONS OF THE INITIAL PURCHASERS.

      The obligation of the Initial Purchasers to purchase the Firm Securities
on the Closing Date and the Option Securities, if any, on the Option Closing
Date are subject to the accuracy, as of the Closing Date or the Option Closing
Date, as the case may be, of the representations and warranties of the Company
contained herein, and to the performance by the Company of its covenants and
obligations hereunder and to the following additional conditions:

      (a) The Initial Purchasers shall have received on the Closing Date or the
Option Closing Date, as the case may be, the opinion of

15



--------------------------------------------------------------------------------



 



Andrews Kurth LLP, special counsel for the Company, dated the Closing Date or
the Option Closing Date, as the case may be, addressed to the Initial Purchasers
and substantially in the form attached as Exhibit A hereto.

      (b) The Initial Purchasers shall have received on the Closing Date or the
Option Closing Date, as the case may be, the opinion of Robert W. Baker,
Executive Vice President and General Counsel of the Company, dated the Closing
Date or the Option Closing Date, as the case may be, addressed to the Initial
Purchasers and substantially in the form of Exhibit B hereto.

      (c) The Initial Purchasers shall have received an opinion, dated the
Closing Date or the Option Closing Date, as the case may be, of Davis Polk &
Wardwell, counsel for the Initial Purchasers, with respect to certain legal
matters relating to this Agreement, and such other related matters as the
Initial Purchasers may reasonably require. In rendering such opinion, Davis Polk
& Wardwell shall have received and may rely upon such certificates and other
documents and information as they may reasonably request to pass upon such
matters.

      (d) The Initial Purchasers shall have received, on each of the date
hereof, the Closing Date and, if applicable, the Option Closing Date, letters
dated the date hereof, the Closing Date or the Option Closing Date, as the case
may be, in form and substance reasonably satisfactory to the Initial Purchasers
and counsel for the Initial Purchasers, of PricewaterhouseCoopers LLP confirming
that they are independent public accountants within the meaning of the
Securities Act and the applicable published rules and regulations thereunder and
stating that in their opinion the financial statements and schedules of the
Company examined by them and incorporated by reference in the Offering
Memorandum comply in form in all material respects with the applicable
accounting requirements of the Securities Act and the Exchange Act and the
respective related published rules and regulations; and containing such other
statements and information as is ordinarily included in accountants’ “comfort
letters” to initial purchasers with respect to the financial statements and
certain financial information contained or incorporated by reference in the
Offering Memorandum.

      (e) The Initial Purchasers shall have received on the Closing Date and, if
applicable, the Option Closing Date, as the case may be, a certificate or
certificates of the Chief Financial Officer and one additional executive officer
of the Company who is knowledgeable about the Company’s financial matters to the
effect that, as of the Closing Date or the Option Closing Date, as the case may
be, to the best of his or her knowledge after reasonable investigation:

16



--------------------------------------------------------------------------------



 



      (i) the representations and warranties of the Company contained in Section
1 hereof are true and correct in all material respects (except for those
representations and warranties as are qualified by materiality, which are true
and correct in all respects) as of the Closing Date or the Option Closing Date,
as the case may be;

      (ii) he or she has carefully examined the Offering Memorandum (including
the documents of the Company incorporated by reference therein) and, in his or
her opinion, as of the Closing Date or Option Closing Date, as the case may be,
the statements contained in the Offering Memorandum (including the documents of
the Company incorporated by reference therein) with respect to the Company are
true and correct in all material respects, and with respect to the Company such
Offering Memorandum (including the documents of the Company incorporated by
reference therein) does not omit to state a material fact required to be stated
therein in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

      (iii) since the respective dates as of which information is given in the
Offering Memorandum, there has not been any Material Adverse Change or any
development involving a prospective Material Adverse Change, whether or not
arising in the ordinary course of business; and

      (iv) the Company has, in all material respects, performed all covenants
and agreements and satisfied all conditions on its part to be performed or
satisfied at or prior to the Closing Date or the Option Closing Date, as the
case may be.

      (f) The Company shall have furnished to the Initial Purchasers such
further certificates and documents as the Initial Purchasers may reasonably have
requested.

      (g) The Underlying Securities shall have been approved for supplemental
listing, subject to official notice of issuance, on the New York Stock Exchange
and the Securities shall have been designated as PORTAL-eligible securities.

      (h) Subsequent to the execution and delivery of this Agreement and prior
to the Closing Date, there shall not have occurred any downgrading, nor shall
any notice have been given of any intended or potential downgrading or of any
review for a possible change that does not indicate the direction of the
possible change, in the rating accorded any of the Company’s securities or the
rating of any of the Company’s

17



--------------------------------------------------------------------------------



 



subsidiaries by any “nationally recognized statistical rating organization”, as
such term is defined for purposes of Rule 436(g)(2) under the Securities Act.

      (i) The Registration Rights Agreement shall have been executed and
delivered by all the parties thereto.

      (j) The Company shall have caused each officer and director of the Company
set forth in Schedule II hereto to furnish to the Representatives, on or prior
to the date of this agreement, a letter or letters, in substantially the form
attached as Exhibit C hereto, and such letter or letters shall be in full force
and effect.

      (k) The Certificate of Designations shall have been duly filed with the
Secretary of State of the State of Delaware.

      (l) The Initial Purchasers shall have received letters, dated the Closing
Date or the Option Closing Date, as the case may be, and addressed to the
Initial Purchasers, from Ryder Scott Company, L.P., independent petroleum
engineers for the Company, in form and substance reasonably satisfactory to the
Initial Purchasers and counsel for the Initial Purchasers.

      The opinions and certificates mentioned in this Agreement shall be deemed
to be in compliance with the provisions hereof only if they are in all material
respects satisfactory to the Initial Purchasers.

      If any of the conditions hereinabove provided for in this Section 6 shall
not have been fulfilled when and as required by this Agreement to be fulfilled,
the Initial Purchasers may terminate their obligations hereunder by notifying
the Company of such termination in writing or by telegram at or prior to the
Closing Date or the Option Closing Date, as the case may be.

      In such event, the Company and the Initial Purchasers shall not be under
any obligation to each other (except to the extent provided in Sections 5 and 7
hereof).

      7. INDEMNIFICATION.

      (a) The Company agrees:

      (i) to indemnify and hold harmless each Initial Purchaser and the
affiliates, directors, officers, agents, representatives and employees of each
Initial Purchaser and each person, if any, who controls each Initial Purchaser
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act, against any losses, claims, damages or liabilities to which
such Initial Purchaser or any such affiliate,

18



--------------------------------------------------------------------------------



 



director, officer, agent, representative, employee or such controlling person
may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings in respect
thereof) arise out of or are based upon (x) any untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Offering
Memorandum, the Offering Memorandum or any amendment or supplement thereto, or
(y) the omission or alleged omission to state therein a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading or (z) any failure by the Company to perform its
obligations under Section 4 hereof (provided that the Company shall not be
liable under this clause (z) to the extent that it is determined in a final
judgment by a court of competent jurisdiction that such failure was attributable
to the gross negligence or willful misconduct of the Initial Purchasers);
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement, or omission or alleged
omission made in any Preliminary Offering Memorandum, the Offering Memorandum,
or any amendment or supplement thereto, in reliance upon and in conformity with
written information furnished to the Company by any Initial Purchaser
specifically for use in the preparation thereof, it being understood and agreed
that the only such information is that described as such in Section 7(b) hereof;
and provided, further, that the Company will not be liable to any Initial
Purchaser or any person controlling such Initial Purchaser with respect to any
such untrue statement or alleged untrue statement or omission or alleged
omission made in any Preliminary Offering Memorandum that is corrected in the
Offering Memorandum (or any amendment or supplement thereto) if the person
asserting any such loss, claim, damage or liability purchased Securities from
such Initial Purchaser but was not sent or given a copy of the Offering
Memorandum (as amended or supplemented), unless such failure to deliver the
Offering Memorandum (as amended or supplemented) was a result of noncompliance
by the Company with Section 4 hereof; and

      (ii) to reimburse each Initial Purchaser and each such affiliate,
director, officer, agent, representative and employee and each such controlling
person upon demand for any legal or other out-of-pocket expenses reasonably
incurred by such Initial Purchaser, such affiliate, director, officer, agent,
representative or employee or such controlling person in connection with
investigating or defending or appearing as a third-party witness in

19



--------------------------------------------------------------------------------



 



connection with any such loss, claim, damage or liability, action or proceeding
or in responding to a subpoena or governmental inquiry related to the Offering,
whether or not such Initial Purchaser or any such controlling person is a party
to any action or proceeding. In the event that it is finally judicially
determined that such Initial Purchaser was not entitled to receive payments for
legal and other expenses pursuant to this subparagraph, such Initial Purchaser
will promptly return all sums that had been advanced pursuant hereto.

      (b) Each Initial Purchaser agrees, severally and not jointly, to indemnify
and hold harmless the Company, its directors and officers and each person, if
any, who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, against any losses, claims,
damages or liabilities to which the Company or any such director, officer or
controlling person may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in any
Preliminary Offering Memorandum, the Offering Memorandum or any amendment or
supplement thereto, or (ii) the omission or the alleged omission to state
therein a material fact required to be stated therein to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and will reimburse any legal or other expenses reasonably incurred
by the Company or any such director, officer or controlling person in connection
with investigating or defending any such loss, claim, damage, liability, action
or proceeding; provided, however, that each Initial Purchaser will be liable in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission has been made in any
Preliminary Offering Memorandum, the Offering Memorandum or any amendment or
supplement thereto, in reliance upon and in conformity with written information
furnished to the Company by any Initial Purchaser specifically for use in the
preparation thereof, it being understood and agreed that the only such
information consists of the following information in the Offering Memorandum
furnished on behalf of each Initial Purchaser: the table in the first paragraph,
the eighth paragraph and the ninth paragraph, in each case under the caption
“Plan of Distribution.”. This indemnity agreement will be in addition to any
liability which the Initial Purchasers may otherwise have.

      (c) In case any proceeding (including any governmental investigation)
shall be instituted involving any person in respect of which indemnity may be
sought pursuant to this Section 7, such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing. No indemnification provided for in Section
7(a) or (b) shall be available to

20



--------------------------------------------------------------------------------



 



any party who shall fail to give notice as provided in this Section 7(c) if the
party to whom notice was not given was unaware of the proceeding to which such
notice would have related and was materially prejudiced by the failure to give
such notice, but the failure to give such notice shall not relieve the
indemnifying party or parties from any liability which it or they may have to
the indemnified party for contribution or otherwise than on account of the
provisions of Section 7(a) or (b). In case any such proceeding shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying party)
and shall pay as incurred the fees and disbursements of such counsel related to
such proceeding. In any such proceeding, any indemnified party shall have the
right to retain its own counsel at its own expense. Notwithstanding the
foregoing, the indemnifying party shall pay as incurred (or within 30 days of
presentation) the fees and expenses of the counsel retained by the indemnified
party in the event (i) the indemnifying party and the indemnified party shall
have mutually agreed to the retention of such counsel, (ii) the named parties to
any such proceeding (including any impleaded parties) include both the
indemnifying party and the indemnified party and representation of both parties
by the same counsel would be inappropriate due to actual or potential differing
interests between them or (iii) the indemnifying party shall have failed to
assume the defense of and employ counsel acceptable to the indemnified party
within a reasonable period of time after notice of commencement of the action.
It is understood that the indemnifying party shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm for all such
indemnified parties. Such firm shall be designated in writing by the
Representatives in the case of parties indemnified pursuant to Section 7(a) and
by the Company in the case of parties indemnified pursuant to Section 7(b). The
indemnifying party shall not be liable for any settlement of any proceeding
effected without its prior written consent, but if settled with such consent or
if there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party from and against any loss or liability by reason
of such settlement or judgment. In addition, the indemnifying party will not,
without the prior written consent of the indemnified party, settle or compromise
or consent to the entry of any judgment in any pending or threatened claim,
action or proceeding of which indemnification may be sought hereunder (whether
or not any indemnified party is an actual or potential party to such claim,
action or proceeding) unless such settlement, compromise or consent (x) includes
an unconditional release of each

21



--------------------------------------------------------------------------------



 



indemnified party from all liability arising out of any and all claims that are
the subject matter of such action or proceeding and (y) does not include a
statement as to an admission of fault, culpability or a failure to act by or on
behalf of any indemnified party.

      (d) To the extent the indemnification provided for in this Section 7 is
unavailable to or insufficient to hold harmless an indemnified party under
Section 7(a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) referred to therein,
then each indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Initial Purchasers on the other from the offering of the
Securities. If, however, the allocation provided by the immediately preceding
sentence is not permitted by applicable law then each indemnifying party shall
contribute to such amount paid or payable by such indemnified party in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of the Company on the one hand and the Initial Purchasers on
the other in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities (or actions or proceedings in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Initial Purchasers on
the other shall be deemed to be in the same proportion as the total net proceeds
from the offering (before deducting expenses) received by the Company bear to
the total discounts and commissions received by the Initial Purchasers. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company on the one hand or the Initial Purchasers on the other and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The Company and the Initial Purchasers agree
that it would not be just and equitable if contributions pursuant to this
Section 7(d) were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to above in this Section. The amount paid or payable by an indemnified party as
a result of the losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) referred to above in this Section 7(d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this subsection (d), (i) the Initial
Purchasers shall not be required to contribute any amount in excess of the
discounts and commissions applicable to the Securities purchased by the Initial
Purchasers and (ii) no person guilty of fraudulent misrepresentation

22



--------------------------------------------------------------------------------



 



(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

      (e) In any proceeding relating to any Preliminary Offering Memorandum, the
Offering Memorandum or any supplement or amendment thereto, each party against
whom contribution may be sought under this Section 7 hereby consents to the
jurisdiction of any court having jurisdiction over any other contributing party,
agrees that process issuing from such court may be served upon it by any other
contributing party and consents to the service of such process and agrees that
any other contributing party may join it as an additional defendant in any such
proceeding in which such other contributing party is a party.

      (f) Any losses, claims, damages, liabilities or expenses for which an
indemnified party is entitled to indemnification or contribution under this
Section 7 shall be paid by the indemnifying party to the indemnified party as
such losses, claims, damages, liabilities or expenses are incurred. The
indemnity and contribution agreements contained in this Section 7 and the
representations and warranties of the Company set forth in this Agreement shall
remain operative and in full force and effect, regardless of (i) any
investigation made by or on behalf of the Initial Purchasers or any affiliate,
director, officer, agent, representative or employee of any Initial Purchaser or
any person controlling the Initial Purchasers, the Company, any director or
officer of the Company or any person controlling the Company, (ii) acceptance of
any Securities and payment therefor hereunder, and (iii) any termination of this
Agreement. A successor to any Initial Purchaser or any affiliate, director,
officer, agent, representative or employee of the Initial Purchasers or any
person controlling any Initial Purchaser, or to the Company, any director or
officer of the Company or any person controlling the Company, shall be entitled
to the benefits of the indemnity, contribution and reimbursement agreements
contained in this Section 7.

      8. NOTICES.

            All communications hereunder shall be in writing and, except as
otherwise provided herein, shall be mailed, delivered, telecopied, faxed or
telegraphed and confirmed as follows: if to the Initial Purchasers, c/o Banc of
America Securities LLC, 9 West 57th Street, New York, New York 10019; Attention:
Syndicate Department, Fax: (212) 933-2217 and Deutsche Bank Securities Inc., 60
Wall Street, New York, New York 10005; Attention: Syndicate, Fax:
(212) 797-9344, with a copy to Attention: General Counsel, Fax: (212) 797-4564,
and; if to the Company, to El Paso Building, 1001 Louisiana Street, Houston,
Texas 77002, Attention: Robert W. Baker, Executive Vice President and General
Counsel, Fax: (713) 420-5043, with a copy to Andrews Kurth LLP, 600 Travis,
Suite 4200, Houston, Texas 77002, Attention: G. Michael O’Leary, Fax: (713)
238-7130.

23



--------------------------------------------------------------------------------



 



      9. TERMINATION.

      (a) This Agreement may be terminated by the Initial Purchasers by notice
to the Company at any time prior to the Closing Date or the Option Closing Date
(if different from the Closing Date and then only as to Option Securities) if
any of the following has occurred: (i) since the date as of which information is
given in the Offering Memorandum, any Material Adverse Change or any development
involving a prospective Material Adverse Change, whether or not arising in the
ordinary course of business, (ii) any outbreak or escalation of hostilities or
declaration of war or national emergency or other national or international
calamity or crisis or change in economic or political conditions if the effect
of such outbreak, escalation, declaration, emergency, calamity, crisis or change
on the financial markets of the United States would, in the sole judgment of the
Initial Purchasers, make it impracticable or inadvisable to market the
Securities or to enforce contracts for the sale of the Securities,
(iii) suspension of trading in securities generally on the New York Stock
Exchange, the American Stock Exchange or the Nasdaq National Market or
limitation on prices (other than limitations on hours or numbers of days of
trading) for securities on any such exchange or market, (iv) the enactment,
publication, decree or other promulgation of any statute, regulation, rule or
order of any court or other governmental authority which in the opinion of the
Initial Purchasers materially and adversely affects or may materially and
adversely affect the business or operations of the Company, (v) the declaration
of a banking moratorium by United States or New York State authorities, (vi) any
downgrading, or placement on any watch list for possible downgrading, in the
rating of any of the Company’s debt securities by any “nationally recognized
statistical rating organization” (as defined for purposes of Rule 436(g) under
the Exchange Act), (vii) the suspension of trading of the Common Stock by the
New York Stock Exchange, the Commission, or any other governmental authority, or
(viii) the taking of any action by any governmental body or agency in respect of
its monetary or fiscal affairs which in the reasonable opinion of the Initial
Purchasers has a material adverse effect on the securities markets in the United
States; or

      (b) as provided in Section 6 of this Agreement.

      10. DEFAULTING INITIAL PURCHASERS.

      (a) If, on the Closing Date, or the Option Closing Date, as the case may
be, any one or more of the Initial Purchasers shall fail or refuse to purchase
Securities that it has or they have agreed to purchase hereunder on such date,
and the aggregate number of Securities which

24



--------------------------------------------------------------------------------



 



such defaulting Initial Purchaser or Initial Purchasers agreed but failed or
refused to purchase is not more than one-tenth of the aggregate number of
Securities to be purchased on such date, the other Initial Purchasers shall be
obligated severally in the proportions that the number of Firm Securities set
forth opposite their respective names in Schedule I hereto bears to the
aggregate number of Firm Securities set forth opposite the names of all such
non-defaulting Initial Purchasers, or in such other proportions as you may
specify, to purchase the Securities which such defaulting Initial Purchaser or
Initial Purchasers agreed but failed or refused to purchase on such date.

      (b) If, on the Closing Date, any Initial Purchaser or Initial Purchasers
shall fail or refuse to purchase the Firm Securities which it or they have
agreed to purchase hereunder on such date and the aggregate number of Securities
with respect to which such default occurs is more than one-tenth of the
aggregate number of Firm Securities to be purchased on such date, and
arrangements satisfactory and arrangements satisfactory to the Company for the
purchase of the Firm Securities are not made within 36 hours after such default,
this Agreement shall terminate without liability on the part of the Company,
except to the extent provided in Sections 5, 7 and 12. If arrangements
satisfactory to the Company for the purchase of the Firm Securities are made
within 36 hours after such default, the Company shall have the right to postpone
the Closing Date, but in no event for longer than seven days, in order that the
required changes, if any, in the Offering Memorandum or in any other documents
or arrangements may be effected. Any action taken under this Section 10 shall
not relieve any defaulting Initial Purchasers from liability in respect of any
default of such Initial Purchasers under this Agreement.

      11. SUCCESSORS.

            This Agreement has been and is made solely for the benefit of the
Initial Purchasers and the Company and their respective successors and assigns,
and the officers, directors and controlling persons referred to herein, and no
other person will have any right or obligation hereunder. No purchaser of any of
the Securities from the Initial Purchasers shall be deemed a successor or assign
merely because of such purchase.

      12. MISCELLANEOUS.

            The reimbursement, indemnification and contribution agreements
contained in this Agreement and the representations, warranties and covenants in
this Agreement shall remain in full force and effect regardless of (a) any
termination of this Agreement, (b) any investigation made by or on behalf of the
Initial Purchasers or any controlling person thereof, or by or on behalf of the
Company or its directors or officers and (c) delivery of and payment for the
Securities under this Agreement.

25



--------------------------------------------------------------------------------



 



            This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

            This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

26



--------------------------------------------------------------------------------



 



      If the foregoing letter is in accordance with your understanding of our
agreement, please sign and return to us the enclosed duplicates hereof,
whereupon it will become a binding agreement among the Company and the Initial
Purchasers in accordance with its terms.

            Very truly yours,

EL PASO CORPORATION
      By:   /s/ John Hopper         Name:   John Hopper        Title:   Vice
President     



The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

BANC OF AMERICA SECURITIES LLC
DEUTSCHE BANK SECURITIES INC.
Acting as Representatives of the several Initial Purchasers named in the
attached Schedule I

BANC OF AMERICA SECURITIES LLC



By:   /s/ Vincent T. Cubbage

 
Name: Vincent T. Cubbage
Title:   Managing Director

DEUTSCHE BANK SECURITIES INC.



By:   /s/ Michael V. Johnson

 
Name: Michael V. Johnson
Title:   Managing Director



By:   /s/ Joel D. Foote

 
Name: Joel D. Foote
Title:   Managing Director





27